DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2021 has been entered.
 Claim Objections
Claim 3 is objected to because of the following informalities:  
In reference to claim 3, after “claim 2,” and before “comprising” in line 1, it is suggested to insert “further”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Simon et al. (US 2009/0108137) (Simon) in view of Jackson et al. (US 2004/0126537) (Jackson) and Hartmanns et al. (US 5,399,418) (Hartmanns), with claim 6 further taken in view of evidence by Gas Laws.
The examiner has provided the non-patent literature document, Gas Laws, with the Office Action mailed 01/04/2021. The citation of prior art in the rejection refers to the provided document.
In reference to claims 1-3 and 11, Simon teaches a pressure vessel for use as a spacecraft structure ([0001]). The spacecraft pressure vessel is comprised of a sidewall structure, a tub and a plurality of stiffener devices; there is an opening formed in a tip section of the sidewall structure ([0017]; [0022]) (corresponding to an inner shell enclosing a compartment).
Simon further teaches a thermal protective layer attached to an exterior surface of an outer shell of the vessel ([0026]) (corresponding to a multi-layer shell structure for a vehicle comprising: a thermal protection system (TPS) layer; a structural layer connected to the TPS layer). An insulative layer is attached to the outer shell, wherein the outer shell is attached to an exterior surface of the insulative layer ([0026]) (corresponding to a barrier layer bonded to the structural layer). 
Fig. 1, an enlarge view provided below, and Fig. 2, provided below, discloses the outer shell 32 is positioned between the insulative layer 34 and the thermal protective layer 36 (corresponding to the structural layer is positioned between the barrier layer and the TPS layer). Simon further teaches an annular gap between each of a tub element 14, side wall structure 12 and tubular member and outer shell 32 in Fig. 1 (corresponding to an annulus).
Given that Simon teaches the outer shell 32 is attached to an exterior surface of the insulative layer 34 and the insulative layer is directly adjacent to the annular gap, as seen in Fig. 1, it is clear that the insulative layer 34 is positioned directly adjacent to the annular gap (corresponding to the barrier layer is positioned directly adjacent to an annulus).

With respect to (1), Jackson teaches a vented cell structure that permits rapid dissipation of pressure differentials between the cell structure and the surrounding environment ([0001]). Cellular or honeycomb core is utilized in various applications to provide lightweight, but relatively strong structural support and are typically in the body structure of aircraft, spacecraft, and other air vehicles ([0002]). The vented cell structure includes a multilayer, vented honeycomb structure without obstructions in or around the honeycomb cells and structural layers that are applied on opposite sides of the honeycomb layers, wherein the structural layers are made of  structural fiber reinforced composite material ([0012]; [0018]) (corresponding to the structural layer being a honeycomb structure positioned between composite faceplates).
Jackson further teaches when the vented cell structure is utilized in an air vehicle application, the air within the first and/or second cells will have the same temperature and pressure as the outside atmosphere when the air vehicle is in flight of when the air vehicle lands because the free flow of fluid through, into and out of the first and second cells allows the temperature and pressure of the air within the first and second cells to immediately equalize to the outside atmosphere; thus, air at a temperature and pressure that is different than that of the outside atmosphere temperature and pressure is not trapped within the first and/or second cells and therefore moisture is not trapped in the cells, which can be absorbed into the honeycomb material of honeycomb layers resulting in damage to the cell walls ([0044]). Jackson further teaches because the cells walls are not damaged by trapped moisture, the vented cell structure does not need to be replaced as often as conventional cell structures, which reduces the 
In light of the motivation of Jackson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the outer shell of Simon to be the vented cell structure of Jackson, in order to provide a lightweight and high-strength structure typically used in spacecrafts, wherein the vented cell structure does not trap moisture.
With respect to (2), Hartmanns teaches a textile fabric comprising a plurality of interconnected plies for protection purposes (col. 1, lines 13-15). The fabric is suitable for forming, shielding for protecting structures in outer space; the fabric is used to make protective shielding or as an outer protective layer over additional insulation layer (col. 1, lines 16-17; col. 8, lines 10-43) (corresponding to a high tensile fabric barrier layer).  
Hartmanns further teaches the fabric is a three-dimensionally structured woven fabric including plies, the plies comprise thread, wherein the threads are made of aramid fibers, such as fibers known under the Tradename KEVLAR or TWARON (col. 4, lines 29-37; col. 5, lines 10-17) (corresponding to a high tensile fabric barrier layer comprises a plurality of plies of high tensile fabric woven together to form the high tensile fabric barrier layer). The fabric provides protection against micrometeorite impact, radiation, unsurvivable temperatures, chemical degradation, electrical charging, mechanical wear and abrasion, etc. (col. 2, lines 47-52).
In light of the motivation of Hartmanns, it would have been obvious to one of ordinary skill before the effective filing date of the presently claimed invention to modify the insulative layer of Simon in view of Jackson to include the fabric layer of Hartmanns, in order to provide 
    PNG
    media_image1.png
    570
    1355
    media_image1.png
    Greyscale
thereby arriving at the presently claimed invention.

In reference to claims 4 and 5, Simon in view of Jackson and Hartmanns teaches the limitations of claim 3, as discussed above. Simon teaches an annular gap between each of a tub element 14, side wall structure 12 and tubular member and outer shell 32 in Fig. 1, as discussed above (corresponding to the annulus is between an exterior of the inner shell and the high tensile fabric barrier layer).
Given that Simon in view of  Jackson and Hartmanns teaches an assembly including the insulative layer, outer shell and thermal protective layer that is substantially identical to the presently claimed multilayer shell, it is clear the insulative layer of Simon in view of Jackson and Hartmanns would intrinsically be capable of prohibiting an entry of gas into the annulus in the event of a hole created through the thermal protective layer and outer shell and continues to prohibit the entry of gas into the annulus up to a temperature of at least 800 degrees Fahrenheit.
In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
In reference to claim 6, Simon in view of Jackson and Hartmanns teaches the limitations of claim 4, as discussed above.
While Simon in view of Jackson and Hartmanns does not explicitly teach the annulus has a pressure below a pressure exterior the TPS layer as presently claimed, it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). "Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)).
Given that Gay-Lussac Law states that the pressure of a given amount of gas held at constant volume is directly proportional to the Kelvin temperature, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed 
In reference to claim 7, Simon in view of Jackson and Hartmanns teaches the limitations of claim 6, as discussed above. Simon in view of Jackson and Hartmanns further teaches the structural layer includes the honeycomb layer and structural layers that are applied on opposite sides of the honeycomb layers (Jackson, [0012]; [0018]) (corresponding to the honeycomb structure includes a core).
In reference to claim 8, Simon in view of Jackson and Hartmanns teaches the limitations of claim 7, as discussed above. Simon further teaches the tub element of the vessel includes a floor section and a wall section which extends up and away from the floor section and the tub is a lightweight metal such as aluminum ([0017]) (corresponding to the inner shell comprises aluminum).
In reference to claim 10, Simon in view of Jackson and Hartmanns teaches the limitations of claim 1, as discussed above. Simon in view of Jackson and Hartmanns teaches the insulative layer includes the fabric as an outer protective layer, wherein the fabric includes threads of aramid fibers known under the Tradename KEVLAR or TWARON (Hartmanns, col. 5, lines 10-17; col. 8, lines 10-43)
Given that Simon in view of Jackson and Hartmanns teaches the insulative layer includes identical high-tensile strength fabric as disclosed in the instant application's Specification at paragraph [0029], such as Kevlar and Twaron fibers, it is clear the insulative layer would intrinsically have a tensile strength of 3,000 MPa or greater.
In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
In reference to claim 12, Simon in view of Jackson and Hartmanns teaches the limitations of claim 11, as discussed above. Simon in view of Jackson and Hartmanns further teaches the fabric may have any desired number of plies, and hence any desired thickness without the interruption of the thread courses of the three-dimensional bonding within the fabric (Hartmanns, col. 8, lines 25-28).
	Simon in view of Jackson and Hartmanns does not explicitly teach the fabric comprises at least ten plies, as presently claimed. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the presently claimed invention to adjust the number of plies, including over the presently claimed, for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
A particular parameter can be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, and the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation (see MPEP 2144.05.II.B.). 
It has been held that the discovery of the optimum value of a result effective variable in a known process is ordinarily within the skill in the art. In re Boesch and Slaney.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Simon in view of Jackson and Hartmanns as applied to claim 1 above, and further in view of Braiewa et al. (US 2012/0186433) (Braiewa).
In reference to claim 9, Simon in view of Jackson and Hartmanns teaches the limitations of claim 1, as discussed above.
Simon in view of Jackson and Hartmanns does not explicitly teach the insulative layer is attached to the outer shell via a layer of room-temperature-vulcanizing silicone, as presently claimed.
Braiewa teaches a protective shield material ([0002]). The structure includes a plurality of high tensile strength material layers, an adhesive material for bonding components together and visco elastic foam bonded with the adhesive providing shock absorbance or dampening ([0005]; [0018]). Braiewa further teaches the visco elastic dampening materials include silicone and a silicon based elastic materials include RTV silicone materials ([0018]; [0035]) (corresponding to a layer of room-temperature-vulcanizing silicone). The adhesive material is for bonding components together ([0018]).
In light of the motivation of Braiewa, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the insulative layer of Simon in view of Jackson and Hartmanns to include dampening or shock absorbing materials bonded with the adhesive, wherein the material is RTV silicone, in order to provide shock absorbance and dampening to the insulative layer attached to the outer shell, and thereby arriving at the presently claimed invention.

Response to Arguments
In response to amended claim 1, which recites a multi-layer shell structure comprising a thermal protection system (TPS) layer; a structural layer connected to the TPS layer, the structural layer being a honeycomb structure positioned between composite faceplates, it is noted that Simon and Fu et al. (US 2003/0114064) (Fu) alone or in combination no longer meet the presently claimed limitations. Therefore, the previous 35 U.S.C. 103 rejection over Simon in view of Fu are withdrawn. However, the amendment necessitates a new set of rejections, as discussed above. 
Applicant’s arguments with respect to the 35 U.S.C. 103 rejection over Simon in view of Fu, the arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MARY I OMORI/Examiner, Art Unit 1784